CARTER, PJ.
(Concurring.)
I desire to set out and make my position a little clearer.
Whether the claimed cause of action set out in the plaintiffs’ fourth amended petition be based on a void contract by reason of the claim violations of the statutes and the charter provisions, or based on fraud as alleged under the principle announced in the Fronizer case, 77 Oh St, 7, plaintiffs cannot recover, if they have not placed the contractor in statu quo, or shown readiness to so do.
The rule that the plaintiffs must place, or show readiness to place the other party in statu quo, applies to actions based on fraud, as well as violations of the statutes or ordinances by public officials in the entering into the same. To this effect see Donnelly on Public Contracts, paragraph 248, page 360, where the author states that the prevailing rule is to this effect.
There is nothing before us indicating a readiness or a willingness to place the contractor in the instant case in statu quo, or, if unable to do so, the reasons therefor.
The fourth amended petition does not state a cause of action.